*537OPINION.
Smfkin :
The sole issue ,in this proceeding is the value as of March 1, 1913, of the property of the petitioner which was sold in 1923 for $25,000. This property consisted of 120 acres of farm land. In computing the income-tax liability of the petitioner for the calendar year 1923, the respondent allowed a value of $100 per acre for the ! property as of March 1, 1913, and the petitioner contends that the fair market value at that time was $25,000, or about $200 an acre.
The opinion evidence ,in the case differs widely with regard to the value. Some witnesses testified that the value as of March 1, 1913, was the same as the value in 1923, the time the property was sold. Others, basing their opinion upon sales of land in the vicinity, stated the value of the property as of March 1, 1913, at figures ranging from $100 to $175 per acre. The property in question was assessed for county-tax purposes at $4,000 in 1913.
*538It was shown that the property of the petitioner was probably the most desirable in the vicinity,-since it had advantages as a home and for agricultural purposes, and was highly improved by March 1, 1913.
The opinions of witnesses for the respondent ranged from $100 per acre to $140 per acre, while the opinions of the petitioner’s witnesses ranged from $100 per acre to $200 per acre. Considering all the evidence in the proceding, and acting as we deem a jury would act in such circumstances, we find that the fair market value of the 120 acres on March 1, 1913, was $145 per acre.

Judgment will be entered upon 15 days' notice under Bule 50.